Pezman, J. Claimant filed her petition for reimbursement for monies expended for nursing care and help, medical services and expenses from January 1, 1967 to February 1, 1968 on the 12th day of March, 1968, praying for an award in the sum of $7,680.42. Claimant was seriously injured in an accident on the 2nd day of February, 1936, while employed as a Supervisor at the Illinois Soldiers’ and Sailors’ Children’s School, at Normal, Illinois. The complete details on this injury can be found in the original cause of action, Penwell vs. State of Illinois, 11 C.C.R. 365. A joint motion of claimant and respondent was filed herein requesting leave to waive the filing of briefs and the making of arguments. This Court granted the motion for waiver. Thereafter, on the 10th day of May, 1968, a stipulation between claimant and respondent was filed with the Clerk of the Court of Claims, which reads as follows: “The amended petition filed by claimant seeking an award in the sum of $6,938.42 reflects a reduction of $742.00 from the original amount claimed in accordance with exhibit A, which is hereto attached, and which shall be admitted into evidence in this proceeding without objection by either party. “No other oral or written evidence will be introduced by either party. “The Commissioner to whom this case has been assigned and the Court may make and file their reports, recommendations, orders and decisions based upon the pleadings heretofore filed and the evidence herein stipulated. “Neither party objects to the enty of an order in favor of claimant and against respondent in the sum of $6,938.42. “Neither party desires to file briefs in this proceeding. “Both parties waive notice of any hearing, and agree that the aforesaid order may be entered without either party being present.” An award is made to claimant for the sum of $6,-938.42 for the period of time from the 1st day of January, 1967, to the 1st day of February, 1968. The matter of claimant’s need for additional care is reserved by this Court for future determination.